AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                                   FILED                        I
                                                                                                                                      Page 1 of I


                                                                                                                    JAN 1.6 2019
                                    UNITED STATES DISTRICT COU                                        ~T
                                               SOUTHERN DISTRICT OF CALIFORNIA                          CLERK, U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      ~"           _~         DEPUTY
                     United States of America                                JUDGMENT IN              D•~-~MIN-A<lr115'€*8fi"f''*"fli'EC--'---~
                                                                             (For Offenses Con1mitted On or After November I, 1987)
                                v.

                                                                             Case Number: 3:18CR5277-MDD
                     JUAN UCELO-GONZALEZ
                                                                             Rebecca Fish
                                                                            Defendant's Attorney


REGISTRATION NO. 26354359

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding Misdemeanor Information
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
 8:1325                           IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                     ls


 D The defendant has been found not guilty on count(s)
                                                                         ~~~~~~~~~~~~~~~~~~~




 IXl Count(s) Underlying Felony Information                                  dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        TIME SERVED



IZI Assessment: $10 REMITTED
 IZI Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              January 15, 2019
                                                                          Date of Imposition of Sentence


                                                                          htJM)A \D. ~ L
                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE
